Gilbert, J.
1. The “indeterminate-sentence act” (Georgia Laws 1919, p. 387) did not repeal section 1062 of the Penal Code of 1910, which provides that on the recommendation of the jury trying the case, when such recommendation is approved by the presiding judge, the punishment for certain felonies shall be as provided for misdemeanors. The aforesaid act contains no express reference to the code section. Repeals by implication are not favored, and a later statute will not be construed to repeal a prior act on the same sub*680ject where there is no irreconcilable repugnancy between the two. Savannah River Terminals Co. v. Southern Ry. Co., 148 Ga. 180, 185 (96 S. E. 257) ; Sims v. State, 7 Ga. App. 852 (68 S. E. 493).
No. 2016.
November 12, 1920.
Questions certified by tlie Court of Appeals (Case No. 11218).
Ben A. Way and J. P. Dulces, for plaintiff in error.
J. Saxlon Daniel, solicitor-general, contra.
2. It was reversible error for the court to fail and refuse to charge tlie jury, on the trial of one charged with simple larceny (hog-stealing), that they could recommend, if they saw fit, that the defendant be punished as for a misdemeanor. Johnson v. State, 100 Ga. 78 (25 S. E. 940).

All the Justices concur.